Citation Nr: 1212469	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  95-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extraschedular rating for weakness of the left upper extremity secondary to surgery and radiation treatment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's increased rating claim for weakness of the left upper extremity secondary to surgery and radiation treatment.

In a January 2004 rating decision, the RO assigned an increased 20 percent rating effective February 18, 1994, to the Veteran's service-connected weakness of the left upper extremity secondary to surgery and radiation treatment.  

In June 2004 and March 2006, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2008, the Board denied the Veteran's increased rating claim for weakness of the left upper extremity secondary to surgery and radiation treatment on a schedular basis.  The Board also found that the Veteran's service-connected weakness of the left upper extremity secondary to surgery and radiation treatment presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and referred the issue of extraschedular entitlement to the Director, Compensation and Pension (C&P) Service, for consideration.  See 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) (2011).

In June 2009, the Director, C&P Service, denied the Veteran's claim for an increased rating for her service-connected weakness of the left upper extremity secondary to surgery and radiation treatment on an extraschedular basis ("extraschedular rating claim").

In December 2009 and in June 2010, the Board remanded the Veteran's extraschedular rating claim again to the RO/AMC for additional development.

In January 2012, the Director, C&P Service, again denied the Veteran's extraschedular rating claim.

The issues of entitlement to service connection for depression, including as due to service-connected weakness of the left upper extremity secondary to surgery and radiation treatment, entitlement to service connection for laryngitis (claimed as loss of voice), entitlement to service connection for alopecia (claimed as hair loss), and entitlement to service connection for a disability manifested by facial distortion secondary to surgery all have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran's service connection claims for laryngitis, alopecia, and for a disability manifested by facial distortion secondary to surgery all were referred to the RO previously in the Board's March 2006 remand.  The Veteran's service connection claim for depression secondary to surgery and radiation treatment also was referred to the RO previously in the Board's December 2009 remand.  To date, however, none of these claims have been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim for an extraschedular rating for weakness of the left upper extremity secondary to surgery and radiation treatment can be adjudicated ("extraschedular rating claim").

With respect to the Veteran's extraschedular rating claim, the Board notes that the evidence is not clear as to the nature and extent of the Veteran's current left shoulder disability/ies.  For example, on VA examination in May 2007, the Veteran's complaints included frequent pain of the left upper extremity radiating from the neck through the arm, forearm, and hand in to the thumb and forefinger which worsened on use, an occasional left hand tremor, and decreased strength in all muscle groups of the left upper extremity because of pain on movement.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA examiner noted that the Veteran had cancer in the left side of her neck in 1981 which resulted in surgical resection.  He also stated that the Veteran's reported left hand tremor was not observed at this examination.  Physical examination showed intermittent and brief normal strength in all muscle groups of the left upper extremity compared to the opposite side with cogwheeling "while stating that she is unable to do better due to pain or expectation of pain."  The VA examiner stated that there was no additional limitation of motion due to any of the DeLuca factors.  He also stated that there was no pain on range of motion testing or flare-ups in any joints.  The impressions included cervical radiculopathy in the left arm, forearm, and hand.

In a September 2007 addendum to the May 2007 VA examination, the VA examiner stated that the Veteran's left shoulder abduction and forward flexion were to 180 degrees, internal and external rotation was to 90 degrees each, and all without pain.  There was no paralysis "only an alleged tremor, which has not been observed, as well as an alleged weakness which was not appreciated" at the May 2007 examination because the Veteran was able to demonstrate normal strength intermittently with cogwheeling.  This VA examiner also stated that the Veteran's functional impairment was mild.

By contrast, on VA examination in October 2011, the Veteran complained that her shoulder "has apparently been frozen since about 2000."  She also denied any flare-ups of shoulder pain which affected her left shoulder function.  No history of mechanical symptoms or recurrent dislocation (subluxation) was noted.  Left shoulder flexion and abduction again were to 180 degrees with no objective evidence of painful motion.  She was unable to perform repetitive testing of the left shoulder, however.  Although she had no addition limitation of motion in range of motion of the left shoulder and arm following repetitive-use testing, she also had functional loss or functional impairment of the left shoulder and arm.  Physical examination of the left shoulder showed less movement than normal, pain on movement, atrophy of disuse, no pain on palpation of the joints/soft tissue/biceps tendon, guarding, 3/5 muscle strength, no ankylosis.  The Veteran was unable to perform an impingement test, an "empty-can" test, an external rotation/infraspinatus strength test, a lift-off subscapularis test, crank apprehension and relocation test, and cross-body adduction test.  There was no impairment of the clavicle or scapula, tenderness to palpation of the acromioclavicular joint.  The VA examiner stated that the Veteran's shoulder condition impacted her ability to work because she had a "frozen left shoulder with very limited mobility of the left shoulder due to 'frozen shoulder' secondary to pain from surgery.  This somewhat resembles a reflex dystrophy without the vascular symptoms."  The Veteran was able to use her hand normally.  She had mild sensory deficits and weakness of the left hand and lower arm.  The VA examiner also stated that he had been unable to perform instability testing on the left arm due to limitation of motion due to frozen shoulder.  He finally stated that the Veteran's frozen shoulder was due to her in-service surgery.  The diagnosis was frozen shoulder.

Given the apparent discrepancies between the physical findings reported in May 2007 (no frozen shoulder, a full range of motion) and in October 2011 (frozen shoulder, inability to perform instability testing due to frozen shoulder, and again a full range of motion), and given the Veteran's inconsistent statements to the VA examiners at these examinations (an occasional left hand tremor reported in May 2007 versus a frozen shoulder since 2000 reported in October 2011), the Board finds that additional examination is required to determine whether the Veteran's service-connected weakness of the left upper extremity secondary to surgery and radiation treatment presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether her service-connected weakness of the left upper extremity presents an exceptional or unusual disability picture.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify all disabilities of the left upper extremity currently experienced by the Veteran, to the extent possible.  Based on a review of the Veteran's claims file and the results of her physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether the Veteran's service-connected weakness of the left upper extremity presents an exceptional or unusual disability picture.  

If the Veteran's left upper extremity cannot be examined, the examiner should state whether this is due to physical disability, malingering by the Veteran, or a failure to cooperate with the examiner.  If possible, the examiner should state whether any of the following disabilities are present in the Veteran's left upper extremity: ankylosis of the scapulohumeral articulation, limitation of motion of the left arm, impairment of the humerus, and/or impairment of the scapula.  If ankylosis of the scapulohumeral articulation is present, the examiner should state whether it is intermediate between favorable and unfavorable or unfavorable with abduction limited to 25 degrees from the side.  If limitation of motion of the left arm is present, the examiner should state whether it is limited to 25 degrees from the side.  If humerus impairment is present, then the examiner should state whether fibrous union of the humerus, non-union of the humerus (false flail joint), or loss of head of humerus (flail shoulder) is present.  

The examiner should state further whether complete paralysis of the long thoracic nerve is present in the Veteran's left upper extremity with the inability to raise the left arm above the shoulder level or a winged scapula deformity, if possible.  

The examiner finally should review the Veteran's VA examinations in March 2007 and October 2011 and reconcile the conflicting physical examination results and medical history obtained at these examinations, to the extent possible.  A complete rationale must be provided for any opinions expressed.

2.  The Veteran should be given adequate notice of the requested examination, which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

